Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 1 of 32 PagelD #: 1

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

weneenee ane x
JOANNE VEGA,

 

Civ. No.
Plaintiff,

-against- COMPLAINT

THE CITY OF NEW YORK,

THE NEW YORK CITY DEPARTMENT (JURY TRIAL DEMANDED)
OF CORRECTION, CAPTAIN EDWICH
JASMIN (Individually And In His Respective
Capacity As An Acting Officer of the New
York City Department of Correction),
CAPTAIN LEON BRITTON (Individually
And In His Respective Capacity As An
Acting Officer of the New York City
Department of Correction), KAREN

TYSON and KENYATTA JOHNSON
(Individually And In Their Respective
Capacities as Executive Members of the

New York City Department of Correction
Union and Members of the New York

City Department of Correction)

Defendants.
ete see een ene nen ee eee eee neeenee --X

 

Plaintiff, JOANNE VEGA (“Plaintiff’ or “WEGA”), by and through her
attorneys, L & D LAW P.C (Liggieri & Dunisha), complaining of Defendants, jointly
and severally, herein respectfully shows to this Court and alleges the following:

NATURE OF THE CASE
This is an action to remedy discrimination based on gender discrimination, sexual
harassment, disability discrimination, hostile work environment and retaliation is
brought by Plaintiff Joanne Vega pursuant to the provisions of the Civil Rights Act of
1866, and pursuant to Article I, §11 of the New York State Constitution for the violation
of her due process and other constitutional rights to be free from gender discrimination,

sexual harassment, disability discrimination, hostile work environment and retaliation.
Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 2 of 32 PagelD #: 2

Plaintiff also complains pursuant to Title VII of the Civil Rights Act of 1964 as
amended, 42 U.S.C § 2000¢ et. Seq. (“Title VII"), and to remedy violations of the laws
of the State of New York, based upon diversity and the supplemental jurisdiction of this
Court pursuant to Gibb, 38 U.S. 715 (1966) and 28 U.S.C. § 1367, seeking relief and
damages to redress the injuries Plaintiff has suffered as a result of being sexually
harassed, discriminated and retaliated against by her employer on the basis of gender
discrimination, sexual harassment and retaliation inflicted upon Plaintiff by Defendants
GMVA.

Defendants engaged in a pattern and practice of committing sexual harassment,
and had prior knowledge of such acts before Plaintiff Joanne Vega was sexually
harassed/assaulted.

JURISDICTION AND VENUE

Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f£)(3), and 28 U.S.C.
§§ 1331 and the Civil Rights Act of 1866 and 1871 which give this Court jurisdiction
for each statute; the damages; exclusive of interest and costs in this instance exceed that
of all lower courts, and this Court’s pendent jurisdiction is also invoked.

The unlawful employment practices alleged herein occurred wholly or in part, in
the jurisdiction of the Eastern District of New York.

JURY DEMAND
Plaintiff hereby demands a trial by jury on all issues properly triable thereby.
PARTIES

Plaintiff Joanne VEGA is an individual woman who resides in the State of New
York, Suffolk county.

Defendant, The City of New York Department of Correction is a municipal

corporation, incorporated in the State of New York. The causes of action in this case

 
10.

ll.

12.

13.

14.

15.

16.

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 3 of 32 PagelD #: 3

arise within the County of Queens, County of New York and City of New York.

The City of New York Department of Correction assumes the risk of its Captains
and the employment of said Captains who act under the color of law as uniformed
officers of the City of New York and its subsidiary agency, the Department of
Correction.

The Department of Correction City of New York has their headquarters at 75-20
Astoria Blvd, East Elmhurst, NY 11370.

At all relevant times, the City of New York acted through its agency, The New
York City Department of Correction, to commit the acts alleged in this Complaint and
were responsible for such acts.

A substantial and significant portion of the events took place at Transportation
Division, which is located at 1717 Hazen Street, East Elmhurst, New York, New York
11370.

At all times material, Plaintiff Joanne VEGA (hereinafter referred to as “VEGA”
or “Plaintiff’) was and is a Corrections Officer, employed by the City of New York and
it’s agency The New York City Department of Correction.

At all times material, Defendant The New York City Department Of Correction
(hereinafter referred to as “DOC” is a municipal corporation, operating under the
purview of the City of New York and duly existing by the virtue and laws of the State
and City of New York. The DOC manages eleven inmate facilities in the City of New
York throughout all five boroughs.

At all times material, Defendants’ Employee Captain Edwich JASMIN
(hereinafter referred to as “Defendant JASMIN”) is an individual man believed to
reside in the State of New York.

At all times material, Defendant JASMIN was and is the Personnel Administrative

 
17.

18.

19,

20.

21.

22.

23.

24,

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 4 of 32 PagelD #: 4

Captain within the Department of Transportation at Defendant DOC.

At all times material, Defendants’ employee Defendant JASMIN held supervisory
authority over Plaintiff, controlling various tangible aspects of her employment, which
included the power to hire and fire as well as take adverse actions against the Plaintiff.

At all times material, Defendants’ Employee Captain LEON BRITTON
(hereinafter referred to as “BRITTON”) is an individual man believed to reside in the
State of New York.

At all times material, Defendant BRITTON was and is Personnel Administrative
Captain within the Department of Transportation at Defendant DOC. |

At all times material, Defendant BRITTON held supervisory authority over
Plaintiff, controlling various tangible aspects of her employment, with the power to hire
and fire her.

At all times material, Defendant DOC’s employee Defendant Karen TYSON was and
is an Executive Board Member of the Correction Officers Benevolent Association
(C.O.B.A)} and was at all times relevant, a colleague and friend to Defendant Captain
JASMIN.

At all times material, Defendant DOC’s employee Defendant Johnson was and is an
Executive Board Member of C.O.B.A., and was at all times relevant, a colleague and
friend to Defendant Captain JASMIN.

PROCEDURAL HISTORY

 

On or about November 3, 2018, Plaintiff Vega filed a charge of sexual harassment,
gender discrimination, and retaliation with the Equal Employment Opportunity
Commission (“EEOC”).

On or about March 1, 2019, the EEOC issued a Right to Sue letter allowing the

Plaintiff to file a lawsuit against the respondent(s) under federal laws in federal court.

 
Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 5 of 32 PagelD #: 5

25. This lawsuit is being filed within receipt of the (90) day EEOC Right to Sue
provision,
26. On or about July 7, 2018, Plaintiff Vega filed a verified complaint of disability,

sex, opposed discrimination/retaliation with the New York State Division of Human
Rights (“Division”).

27. During the Division’s investigation it was found that the Defendants did not
mention a previously filed complaint against Defendant JASMIN on the basis of sex,
discrimination and retaliation. The aforementioned Complaint, bearing striking
similarities to Plaintiff Vega’s Complaint, alleged that the Complainant was subjected
to incidents of isolated inappropriate touching, kissing and inappropriate comments by
Defendant JASMIN, which placed the Department of Correction on notice and
represents a pattern of unlawful behavior on the part of Defendant Jasmin in which the
Department of Correction failed to take any remedial action.

28. Upon information and belief, the Department of Correction and Defendant
JASMIN were on notice that this type of behavior was unlawful and unacceptable, yet,
the DOC still permitted Defendant JASMIN to work alongside female officers such as
Plaintiff Vega.

29, After investigation, the Division has determined that PROBABLE CAUSE exists
to believe that the Defendants have engaged in or are engaging in the unlawful
discriminatory practice complained of.

FACTS

30. In or around 1989, Defendants hired Plaintiff as a Probationary Correction Officer
within the North Infirmary Command (NIC) at Rikers Island. wherein she first met
JASMIN.

31. In or around 2016, Plaintiff requested a transfer from NIC to the Transportation

 
32.

33.

34,

35.

36,

37,

38.

39.

40.

41.

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 6 of 32 PagelD #: 6

Division.

In or around 2016, Plaintiff visited the Administration Office in Transportation,
where she bumped into Defendant JASMIN, who she hadn’t seen in over twenty-seven
years.

Plaintiff and Defendant JASMIN greeted each other and spoke briefly and
professionally.

On or about October 31, 2016, Plaintiff was officially transferred to the
Transportation Division. From then on, she regularly saw Defendant JASMIN.

On or about March 22, 2017, as Plaintiff was walking through the corridor of the
Dispatch and Administration Offices Defendant DOC’s Captain Defendant JASMIN
ordered Plaintiff to the men’s locker room where he sexually assaulted the Plaintiff by
forcing himself on the Plaintiff, groping her, and shoving his tongue in her mouth.

Notably, the locker rooms commonly serve as recreation areas for both male and
female officers during breaks where they converse with each other and/or watch
television.

When Plaintiff walked into the locker room, nobody was present except for
Plaintiff's supervisor, Defendant JASMIN.

As Plaintiff had known Defendant JASMIN for over 27-years, she did not think
anything of it as he had always been respectful up until that moment and Plaintiff felt
that there was a trust bond between them.

In greater detail, the following unlawful and egregious sexual assault and harassment
occurred:

As soon as Plaintiff entered, Defendant JASMIN closed the door, grabbed
Plaintiff's shirt and pulled Plaintiff towards him.

Defendant JASMIN, forcibly kissed Plaintiff, shoved his tongue in her mouth
42,

43.

44,

45.

46.

47.

48.

49.

a1.

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 7 of 32 PagelD #: 7

while grabbing and squeezing her breasts.

Plaintiff immediately tried to push Defendant JASMIN away with her right
arm.

In response, Defendant JASMIN aggressively grabbed Plaintiff's right hand
and forced the Plaintiff to put her hand onto Defendant Jasmin’s crotch, directly
on the spot where Defendant JASMIN’s penis was located.

Gripping the Plaintiff's hand even tighter, and refusing to let go, Defendant
JASMIN told Plaintiff, “Feel how hard my dick is.”

Plaintiff pulled away from Defendant JASMIN, told him “you’re fucking
crazy!” and rushed away towards the door, running out of the immediate area
feeling scared, angry, humiliated, and violated on so many levels.

As Plaintiff was walking away from the scene, Defendant JASMIN threatened
her angrily, “if I find out you ever went with someone else around here before
you’re with me I will kill you.”

There was no smile on Defendant JASMIN’s face, in fact, Plaintiff could see how
angry he was that Plaintiff did not concede to his unwelcomed and unwanted predatory
sexual advances.

Defendant JASMIN’s egregious behavior left Plaintiff Vega in shock, in
embarrassment, ashamed and afraid to tell anyone at work what just happened.

Defendant JASMIN sexually assaulted Plaintiff at headquarters, discriminated
against her on the basis of her sex, and had threatened her life.

As a direct result of this threat, Plaintiff Vega did not immediately go to authorities
because she feared for her life.

From that moment onward, Plaintiff felt extremely traumatized, humiliated, and

in fear of both her safety and consequential retaliation if she were to report Defendant

 
52.

33.

54.

55.

356.

57.

58.

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 8 of 32 PagelD #: 8

JASMIN’s sexual assault.

Plaintiff did not speak with anyone at DOC that day, but she confided with her
friend and ex-coworker Cesar COTTO where she told him everything that had
happened but left out names.

Officer COTTO was furious and pled for Plaintiff to tell him who this person was
so he could help her. However, as Plaintiff was still under shock and was extremely
afraid of retaliation, she did not tell him that it was Defendant JASMIN.

Defendant JASMIN persisted in his predatory behavior against the Plaintiff,
Defendant JASMIN continued to frequently make lewd and sexual facial expressions
at the Plaintiff which included but was not limited to (i) sticking his tongue out like a
snake while he acted out sexual acts with his tongue and (ii} making a number of lewd
remarks to the Plaintiff as he scanned Plaintiff's body up and down with his eyes.

In or around June of 2017, Plaintiff finally gathered up all her courage and tried
telling a Department of Correction EEO Investigator Alice PUTINO but Plaintiff was
so frightened of losing her job and the possibility of Defendant JASMIN physically
attacking her that Plaintiff reluctantly cancelled the appointment she had made with
Ms. PUTINO, telling her “I’m sorry 1 wasted your time” and left without telling her
anything.

However, following Defendant JASMIN’s sexual assault on Plaintiff, Defendant
JASMIN sexually harassed Plaintiff on a pervasive basis.

Defendant JASMIN frequently scanned Plaintiffs body up and down as she
passed him, repeatedly stopping her to make sexual propositions such as “let’s go to a
motel.”

At all times material, Plaintiff responded “No!” Despite her clear objections,

Defendant JASMIN continued to sexually harass Plaintiff.

 
59.

60.

61.

62.

63.

64.

65.

66,

Case 1:19-cv-03237 Document1 Filed 05/30/19 Page 9 of 32 PagelD #: 9

On or about September 13, 2017, Plaintiff applied for a transfer and left the form
in the possession of Mr. Elias Husamudeen’s Office, the President of the Correction
Officers Benevolent Association Office (“COBA”). However, Mr. Husamudeen
ignored Plaintiff's request.

In or around October of 2017, Plaintiff inquired as to what was going on with her
transfer request, but nobody was giving her any answers.

On or about November 3, 2017, as Plaintiff could no longer take Defendant
JASMIN’s unethical, unprofessional and flat out criminal behavior, Plaintiff hoped that
by speaking with the Executive Officers of her Union, Defendant JASMIN’s actions
would finaily stop.

The feeling of resentment, depression and the loss of dignity made Plaintiff come
forward and visit her Union, the 21** COBA Office, to speak with Executive Officers’
Karen TYSON and Kenyatta JOHNSON.

When Plaintiff reported Defendant JASMIN’s sexual assault on her in the locker
room, Mrs. TYSON responded, “Captain Jasmin is a very close friend of mine.”

Plaintiff further stated that she wanted COBA executives to intervene and demand
that Defendant JASMIN’s unlawful behavior come to an end.

TYSON and JOHNSON refused to discipline Defendant JASMIN or even
confront him about the assault and sexual harassment. In fact, Defendant TYSON then
stated to Plaintiff that: “Unless you go to the NYC Police Department (NYPD), you
will get no help from either Ms. Johnson or me; or the COBA union for that
matter.”

Plaintiff clearly expressed that she went to them for the specific reason of not
wanting to go public, because Plaintiff feared retaliation, as she had personally

witnessed this kind of behavior from DOC Supervisors against Corrections Officers.

 
67.

68.

69.

70.

71.

72.

73.

74,

75.

Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 10 of 32 PagelD #: 10

Plaintiff made a protected Complaint regarding sex, gender, and a hostile work
environment to Defendants TYSON and JOHNSON, hoping they would take some
form of action to assist the Plaintiff.

Plaintiff then advised Defendant TYSON and Defendant JOHNSON that she
wanted to be transferred in order to get away from Defendant JASMIN.

However, upon information and belief, Mrs. TYSON and Mrs. JOHNSON refused
to help the Plaintiff. In fact, they went ahead and warned Defendant JASMIN that
Plaintiff had complained to them about his unlawful behavior, thus conspiring to cover-
up the Plaintiff's protected complaints.

Plaintiff knew immediately right when Defendant JASMIN was made aware of
Plaintiff's complaints because Defendant JASMIN’s demeanor, behavior and
mannerisms toward Plaintiff changed from sexual gestures into violent and public
displays of intimidation.

Defendant JASMIN would now constantly give Plaintiff murderous glares every
chance he saw Plaintiff. Defendant JASMIN was informing Plaintiff that he knew what
she did, with looks not words.

Plaintiff made every diligent effort to avoid confronting Defendant JASMIN while
at work as much as possible.

Throughout September to November Plaintiff tried on several occasions, to call
the COBA President Mr, Elias Husamudeen, to request a transfer,

Plaintiff again asked Defendant TYSON and Defendant JOHNSON for a transfer
out of the Transportation Division considering her situation but they again refused to
help the Plaintiff.

The above actions by Defendants show that they failed to investigate or take any

remedial measures to support the Plaintiff. Instead, Defendants lefi the Plaintiff with

 
76.

77.

78.

79.

80.

$l.

82.

83.

84.

85.

86.

Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 11 of 32 PagelD #: 11

her attacker and took steps in furtherance of a conspiracy whereby the Plaintiff was
deprived of her Constitutional rights.

COBA employees did not care that Plaintiff was being discriminated against, since
Defendant JASMIN was their “Friend.”

Plaintiff's protected complaints went on deaf ears.

Plaintiffnow knew/understood that going to COBA and asking for help was a huge
mistake as Defendant JASMIN was immediately put on notice about Plaintiffs
complaints from his friends,

Plaintiff's previous fear of retaliation was now becoming very real.

Plaintiffs problems at work compounded, when on or about January 10, 2018,
Plaintiff was involved in a work-related auto accident as a passenger in her official
DOC vehicle.

Plaintiff's DOC bus was t-boned by another vehicle causing the Plaintiff, who was
the recording officer, to fall out of her seat and hit the cage in front of her.

As a result of the accident, Plaintiff sustained multiple injuries to her legs, back and
shoulders.

Soon thereafter, Plaintiff was taken to Mount Sinai Hospital Emergency Room.

Following Plaintiffs accident, Plaintiff was out of work on Worker’s Comp for
approximately three and a half months

Plaintiff suffered and stills suffers from whiplash, swollen kidneys, and several
herniated discs throughout her neck and back, requiring her to undergo ongoing
physical therapy as well as epidural and cortisone shots for her severe lower back pain.
In addition, Plaintiff suffered, and still suffers from severe loss of mobility.

During these three and a half months, while Plaintiff was still recovering,

Defendants served her with three Memorandum of Complaints (MOC’s), which is the

 
$7.

88.

89,

90.

91.

92.

93.

94,

95.

Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 12 of 32 PagelD #: 12

DOC’s technical terminology used to describe disciplinary charges.

These charges originate from the Administrative Office of the Transportation
Division. Plaintiff is assigned to the Transportation Division. Notably, the
Administrative Captain of said office where the complaints (MOC’S) originated
from, is the very Captain that assaulted Plaintiff; Defendant Captain JASMIN.
Defendant Jasmin personally signed the documents and served them on the
Plaintiff.

The totality of the circumstances as cited above make clear that Defendant
JASMIN was intentionally discriminating and retaliating against her for making
protected complaints regarding Defendant JASMIN’s unlawful behavior.

After being served with the MOC, Plaintiff reached out to COBA and spoke with
Senior Attorney Steve Issacs whom informed Plaintiff that it was unusual to have been
served with this many MOC’s at such an early period.

Mr. Isaac also informed Plaintiff that these MOC’s would usually be served when it
was closer to the year and that there is also an 18-month clause in relation to being
terminated. Therefore, it was out of the ordinary for Defendants to serve the Plaintiff
with the aforementioned disciplinary charges.

Mr. Isaac then instructed Plaintiff to sign the MOC disciplinary charges and mail them
back to the DOC’s Trials and Litigation Bureau.

Finally, Mr. Isaac told Plaintiff that after she is served to go to OATH (the DOC’s
Disciplinary Trial Division) that she should seek legal counsel.

Plaintiff was involved in an automobile accident through no fault of her own and
was under medical care, treatment and supervision. Plaintiff was instructed by her
doctors to take physical therapy and remain home to heal from her injuries.

However, after serving Plaintiff with the three MOC’s Defendant JASMIN made

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 13 of 32 PagelD #: 13

it very clear to Plaintiff that these charges could lead to her termination.

96. Defendant JASMIN took this opportunity to retaliate against Plaintiff for
complaining about the sexual harassment/assault, to inflict more fear and now, to
discriminate against Plaintiff on the basis of her disability.

97. On or about March 28, 2018, upon Plaintiff's return to work after sick leave, the
Plaintiff was placed back into the DOC’s Transportation Division on Medically
Monitored Restriction (MMR) Level IH Status.

98. The aforementioned work status was issued to her by the DOC’s Health Management
Division (H.M.D.)

99. Plaintiff tried to return to work but the pain was unbearable. Due to severe back

pains, Plaintiff left work in early April.

100. On or about June 18, 2018, Plaintiff returned to work in the DOC’s Transportation
Division.
101. On or about June 20, 2018, Defendant JASMIN and the DOC Acting Warden

VANESSA WILLIAMS, with a smirk on their face, served Plaintiff with another write-
up which stated in sum and substance that Plaintiff would receive a “Designation of
Chronic Absent.”

102. Plaintiff was then served with 3 MOC’s stating “abusive absenteeism” after
leaving on workers’ compensation to care for her injuries and again was served with
Chronic Sick designation after she returned on light duty.

103. Intotal, Defendant JASMIN and other Defendants served the Plaintiff with four MOCS.

104, However, Plaintiff was not abusing the so-called “system.” Rather, Plaintiff was
hurt and was still getting care of her injuries.

105. Upon information and belief, similarly situated employees in the Plaintiff's position

that had not made any protected complaints, were able to take time off for work-related

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 14 of 32 PagelD #: 14

injuries and were not served with any disciplinary charges.

106. Defendants’ employee Defendant JASMIN retaliated against Plaintiff for
reporting his unlawful sexual assault and harassment as well as discriminated against
Plaintiff on the basis of her disability.

107. On or about July 2, 2018, Plaintiff immediately submitted an appeal within the
(20) day provision via a 600AR Intradepartmental Memorandum supported by her
medical documentation.

108. In or around this same time period, when Plaintiff inquired of Defendant JASMIN
as to why she was wrongfully disciplined, Defendant JASMIN replied, “you know
what you put me through?”

109. Defendant DOC’s Employee Defendant JASMIN blatantly admitted to retaliating
against Plaintiff for reporting his sexual assault and unlawful behavior.

110. Shortly thereafter, on or about July 13, 2018, without provocation and/or cause,
the Defendants administratively transferred temporarily (“T.D.Y.”) the Plaintiff to the
Correction Academy (C.A.). While at the academy Plaintiff was served by the Academy
Tour Commander with a fourth disciplinary MOC; Charges of Violating Sick Leave
Directive 2258R-A and Directive 2262.

111. The MOC charges are separate and apart from the Chronic Sick Designation
paperwork that Defendant Jasmin signed and served to the Plaintiff while at the
Transportation Division.

112. On or about July 14, 2018, Plaintiff returned to Full Duty to the Transportation
Division, at her regular post. However, her steady partner Officer Joseph Mascia to
which Plaintiff had been paired/assigned to work with since June 2017, was adversely
removed from said post.

113. Both DOC Officer Mascia and Plaintiff inquired with Defendants as to why

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 15 of 32 PagelD #: 15

removal from said post occurred but were given no explanation as to why this occurred.

114. Plaintiff inquired specifically with Defendant JASMIN about said removal to
which he responded: “You'll get over it” and walked away. This was not corrected until
the complaint went to DOC Personnel.

115. On or about July 25, 2018, afier gathering all the courage she could, Plaintiff went
to the NYPD’s 114" Police Precinct to file a Sexual Harassment/Assault Complaint
against Defendant JASMIN, as was suggested to Plaintiff by Defendants’ JOHNSON
and TYSON.

116. Furthermore, in or around July 2018, Plaintiff filed complaints with the New York
State Division of Human Rights, the Federal EEOC, as well as an official internal EEO
complaint and Work Violence Complaint within the Department of Corrections.

117. Yet, no corrective or reasonable action has been taken to assist the Plaintiff.
Defendant JASMIN is still employed at Defendant DOC and Plaintiff s transfer request
has remained ignored.

118. Upon information and belief, Defendant Captain JASMIN in coordination with
Defendant Captain BRITTON, recommended the Plaintiff to the DOC’S Trials and
Litigation Division, in an attempt to force a tangible employment action upon the
Plaintiff by stripping the Plaintiff of vacation and/or sick days.

119, The Plaintiff further made internal and external EEO and protected complaints
regarding the following altercation.

120. Plaintiff Vega called Defendant Captain BRITTON for assistance and asked
Defendant Captain BRITTON to come to the location and have the inmate moved to
the back of the bus.

121. Upon information and belief, Defendant BRITTON and Defendant JASMIN were and

remain good friends.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 16 of 32 PagelD #: 16

122. Defendant BRITTON hesitated, delayed his response time, and upon arrival to
Plaintiff s location, Defendant BRITTON refused to help the Plaintiff stating: “I refuse
to get involved.”

123. Defendant BRITTON neglected Plaintiff's pleas for help and stated: “Get back
in the bus and proceed with your run!”

124, Defendant BRITTON’s orders subjected Plaintiff to more hostility and threats by
the inmate along with the possibility that the inmate would throw human feces at
Plaintiff.

125. As the inmate saw that the Plaintiff got no support or respect from her Supervisor
Defendant Captain BRITTON, the inmate said: “Yea bitch, that’s what you get!”

126. As Plaintiff proceeded to drive on her route, while turning the corner, her Partner
DOC Officer Mascia called out: “He’s going to do it!”

127. When the Plaintiff turned around, she saw the inmate with his pants down and his
buttocks pressed against the plexiglass in a squatted position ready to release onto
Plaintiff.

128, Since Defendant BRITTON refused to help the Plaintiff, was deliberately
indifferent towards Plaintiff's situation, and in fact subjected her to this vile treatment,
Plaintiff pulled over the DOC bus and cailed the dispatch again to ask for DOC Captain
Williams.

129. Dispatch advised the Plaintiff that Captain Williams was not in the vicinity.

130. Asa result, Defendants transferred the Plaintiff to Defendant BRITTON, who began
ordering Plaintiff to return to the bus. Other officers from the dispatch heard this as well
but told Plaintiff to wait for Captain Williams.

131. While Plaintiff was waiting for Captain Williams, Defendant BRITTON was

calling the Plaintiff consistently on the radio, ordering Plaintiff to go back onto the bus

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 17 of 32 PagelD #: 17

and proceed with her run.

132. Soon thereafter, Captain Williams appeared at Plaintiffs location, and she
immediately asked Plaintiff “Don’t you hear Captain BRITTON calling you on the
radio?”

133. Plaintiff started explaining the situation to her regarding the inmate and Defendant
BRITTON’s disregard for the Plaintiff's safety. Captain Williams then responded to
the Plaintiff by stating: “You know what, put it on paper.”

134, Plaintiff was very frustrated and suffered from severe emotional distress because
DOC supervisors refused to assist her.

135. Captain Williams permitted the Plaintiffto be removed from this run, however she
advised the Plaintiff and stated that it would be “a while” before Plaintiff would be able
to assume her next post.

136. Plaintiff was then ordered to write a report.

137. On or about August 15, 2018, on Plaintiffs ordered report she writes: “] feel as if
Iam intentionally being retaliated against for an unrelated matter to this situation.
I feel that I am in a hostile situation that is unhealthy and fearful to be in.

Lam asking for HELP.”

138. Upon further information and belief, Defendant JASMIN and BRITTON’S
retaliatory acts came only in the wake of protected complaints of sexual assault and
harassment. Despite providing proper medical documentation to the Defendants,
Plaintiff is stil! being threatened with having sick and/or vacation days stripped away.

139, In fact, Plaintiff Vega was referred to the disciplinary committee where
Defendants attempted to strip the Plaintiff of sick/vacation days.

140. Upon information and belief, referral for such discipline was ordered by Defendant

Captain JASMIN and his co-conspirators.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 18 of 32 PagelD #: 18

141. No other DOC employees that are similarly situated to the Plaintiff were treated
in such a manner.

142. However, after Plaintiff's counsel informed opposing counsel of a pending EEOC
Charge, some of the charges coincidentally disappeared.

143. The above are just some of the examples of the negligent retention, hostile work
environment, gender discrimination, disability discrimination, sexual assault and sexual
harassment to which Defendants subjected Clamant.

144, Plaintiff VEGA suffered and will continue to suffer anxiety, depression, and
significant emotional distress, as a direct result of Defendant’s Employee JASMIN’s
sexual assault, sexual harassment and discrimination.

145. Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

146. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed.

147. Asa result of the acts and conduct complained of herein, Plaintiff has suffered and
will continue to suffer the loss of possible promotions and other compensation which
such employment entails and Plaintiff has also suffered future pecuniary losses,
emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-
pecuniary losses. Plaintiff has further experienced severe emotional distress.

148. As a result of the above, Plaintiff has been damaged in an amount which exceeds
the jurisdiction of all lower Courts.

149, As Defendant’s conduct has been malicious, willful, outrageous, and conducted with
full knowledge of the law. As such, the Plaintiff demands Punitive Damages as against

all the Defendants, jointly and severally.

AS AND FOR A FIRST CAUSE OF ACTION
DISCRIMINATION UNDER TITLE VI

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 19 of 32 PagelD #: 19

(Not Against Individual Defendants)

150. Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.

151. Title VII states in relevant part as follows:

(a) Employer practices:

It shall be an unlawful employment practice for an employer:

(1) to fail or refuse to hire or to discharge any individual, or otherwise
to discriminate against any individua! with respect to his compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, or national origin;

152. This claim is authorized and instituted pursuant to the provisions of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief
based upon the unlawful employment practices of the above-named Defendants.
Plaintiff complains of Defendants’ violation of Title VII's prohibition against
discrimination in employment based, in whole or in part, upon an employee's sex.

153. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

2000¢ et seq., by discriminating against Plaintiff as set forth herein.

AS A SECOND CAUSE OF ACTION FOR
DISCRIMINATION UNDER TITLE VII
(Not Against Individual Defendant)

154. Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.

155. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a)
provides that it shall be unlawful employment practice for an employer: “(1) to...
discriminate against any of his employees ... because she has opposed any practice
made an unlawful employment practice by this subchapter, or because she has made a

charge, testified, assisted or participated in any manner in an investigation, proceeding,

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 20 of 32 PagelD #: 20

or hearing under this subchapter.”

156, Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.
2000¢e seq. by discriminating against Plaintiff with respect to the terms, conditions or
privileges of employment because of her opposition to the unlawful employment
practices of Defendants.

AS A THIRD CAUSE OF ACTION FOR

DISCRIMINATION UNDER THE
NEW YORK CITY ADMINISTRATIVE CODE

(Not Against Individual Defendants)

157. Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.

158. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful
discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the
actual or perceived age, race, creed, color, national origin, gender, disability, marital status,
sexual orientation or alienage or citizenship status of any person, to refuse to hire or employ
or to bar or to discharge from employment such person or to discriminate against such person in
compensation or in terms, conditions or privileges of employment."

159, Defendants engaged in an unlawful discriminatory practice in violation of New York
City Administrative Code Title 8, §8-107(I)\(a) by creating and maintaining discriminatory
working conditions, and otherwise discriminating against the Plaintiff as set forth herein.

AS A FOURTH CAUSE OF ACTION FOR

DISCRIMINATION UNDER THE
NEW YORK CITY ADMINISTRATIVE CODE

(Not Against Individual Defendants)

160. Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
161. The New York City Administrative Code Title 8, §8-107()(e) provides that it shall be

unlawful discriminatory practice: "For an employer... to discharge ... or otherwise discriminate

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 21 of 32 PagelD #: 21

against any person because such person has opposed any practices forbidden under this
chapter..."

162. Each of the Defendants engaged in an unlawful discriminatory practice in violation of
New York City Administrative Code Title 8, §8-107()(e) by discriminating against the
Plaintiff because of Plaintiffs opposition to the unlawful employment practices of Plaintiffs
employer.

AS A FIFTH CAUSE OF ACTION FOR

DISCRIMINATION UNDER THE
NEW YORK CITY ADMINISTRATIVE CODE

{As Against Individual Defendants)

163. Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.

164. New York City Administrative Code Title 8-107(19) Interference with protected rights. It
shall be an unlawful discriminatory practice for any person to coerce, intimidate, threaten or
interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person in the
exercise or enjoyment of, or on account of his or her having aided or encouraged any other person
in the exercise or enjoyment of, any right granted or protected pursuant to this section.

165. Defendants violated the section cited herein as set forth.

AS A SIXTH CAUSE OF ACTION FOR
DISCRIMINATION UNDER THE
NEW YORK CITY ADMINISTRATIVE CODE
(As Against Individual Defendants)

166. Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.

167. The New York City Administrative Code Title 8, §8-107(6) provides that it shall
be unlawful discriminatory practice: "For any person to aid, abet, incite, compel: or
coerce the doing of any of the acts forbidden under this chapter, or attempt to do so.”

168. Defendants engaged in an unlawful discriminatory practice in violation of New

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 22 of 32 PagelD #: 22

York City Administrative Code Title 8, §8-107(6} by aiding, abetting, inciting,
compelling and coercing the above discriminatory, unlawful and retaliatory conduct.

AS A SEVENTH CAUSE OF ACTION FOR
DISCRIMINATION UNDER THE
NEW YORK CITY ADMINISTRATIVE CODE
(Not Against Individual Defendants)

169. Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
170. New York City Administrative Code Title 8-107(13) Employer liability for discriminatory

conduct by employee, agent or independent contractor.

a An employer shall be liable for an unlawful discriminatory practice based upon
the conduct ofan employee or agent which is in violation of any provision of
this section other than subdivisions one and two of this section.

b. An employer shall be liable for an unlawful discriminatory practice based upon
the conduct of an employee or agent which is in violation of subdivision one or

two of this section only where:
(1) the employee or agent exercised managerial or supervisory responsibility;
or

(2) the employer knew of the employee's or agent's discriminatory conduct, and
acquiesced in such conduct or failed to take immediate and appropriate
corrective action; an employer shall be deemed to have knowledge of an
employee's or agent's discriminatory conduct where that conduct was known
by another employee or agent who exercised managerial or supervisory

responsibility; or

(3) the employer should have known of the employee's or agent's
discriminatory conduct and failed to exercise reasonable diligence to prevent

such discriminatory conduct.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 23 of 32 PagelD #: 23

171, Defendants violated the section cited herein as set forth.
AS AN EIGHTH CAUSE OF ACTION
FOR DISCRIMINATION UNDER
STATE LAW
(Not Against Individual Defendants)

172. Executive Law § 296 provides that "1. It shall be an unlawful discriminatory practice:
"(a) For an employer or licensing agency, because of an individual's age, race, creed, color,
national origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status, or domestic violence victim status, to refuse to hire or employ or
to bar or to discharge from employment such individual or to discriminate against such
individual in compensation or in terms, conditions or privileges of employment."

173. Defendants engaged in an unlawful discriminatory practice by discriminating against the
Plaintiff as set forth herein.

174. - Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

of Executive Law Section 296.

AS A NINTH CAUSE OF ACTION FOR
DISCRIMINATION UNDER STATE LAW

(As Against Individual Defendants}

175. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.
176. New York State Executive Law §296(7) provides that it shall be an unlawful

discriminatory practice:
For any person engaged in any activity to which this section applies to retaliate or
discriminate against any person because [s]he has opposed any practices forbidden
under this article.”
177. Defendants engaged in an unlawful discriminatory practice by discharging, retaliating,

and otherwise discriminating against the Plaintiff because of Plaintiff s opposition to the

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 24 of 32 PagelD #: 24

unlawful employment practices of Plaintiff s employer.

AS A TENTH CAUSE OF ACTION FOR
DISCRIMINATION UNDER STATE LAW

(As Against Individual Defendants)

178. Piaintiff repeats and realleges each and every allegation made in the above paragraphs of
this complaint.
179. New York State Executive Law §296(6) provides that it shall be an unlawful

discriminatory practice:
"For any person to aid, abet, incite compel or coerce the doing of any acts forbidden under
this article, or attempt to do so."
180. Defendants engaged in an unlawful discriminatory practice in violation of New York
State Executive Law §296(6) by aiding, abetting, inciting, compelling and coercing the
discriminatory conduct.

AS A ELEVENTH CAUSE OF ACTION
VIOLATION OF RIGHTS SECURED BY 42 U.S.C. §1983

(Against All Defendants)

181. Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.
182. 42U.S.C. § 1983 provides that:
Every person, who under color of any statute, ordinance, regulation, custom or
usage of any state or territory or the District of Columbia subjects or causes to be
subjected any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges or immunities secured by the
constitution and law shall be liable to the party injured in an action at law, suit in
equity, or other appropriate proceeding for redress...
183. In committing the acts of discrimination and retaliation complained of herein, the
Defendants acted jointly and under color of state law to deprive Plaintiff Vega of her
clearly established constitutionally protected rights under the Fourteenth Amendment

of the United States Constitution.

184. Plaintiff in this action is a citizen of the United States and all of the individual!
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 25 of 32 PagelD #: 25

the Plaintiff after she complained of unconstitutional violations and took steps to further
harm the Plaintiff's constitutional rights.

194, Defendant Captain BRITTON also knew or should have known he was unlawfully
discriminating against Plaintiff and failed to respond or address such actions in any
way.

195. On information and belief, Defendant Captain JASMIN was personally involved
in either ordering, or failing to take preventative and remedial measures to guard against
the unconstitutional discrimination and retaliation against Plaintiff. Defendant Captain
BRITTON also knew, or in the exercise of due diligence, should have known, that the
unconstitutional actions taken against Plaintiff VEGA were discriminatory in nature
and retaliatory.

196. The failure of the individual supervisory Defendants to supervise and/or discipline
any of the aforementioned Captains with respect to their unlawful discrimination and
retaliatory actions amounted to gross negligence, deliberate indifference or intentional
misconduct, which directly and proximately caused the injuries and damages to
Plaintiff set forth herein.

AS A THIRTEENTH CAUSE OF ACTION
(EQUAL PROTECTION - 42 U.S.C. § 1983)

197, Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.
198. Individual Defendant Captains JASMIN and BRITTON, were at all relevant times,

supervising employees in the DOC, with oversight responsibility for the training,
instruction and supervision of the Plaintiff.

199. Defendant Captains JASMIN and BRITTON, failed to intervene to prevent the
clearly discriminatory and retaliatory actions taken against Plaintiff.

200. Defendant Captains JASMIN and BRITTON, actively participated in the clearly

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 26 of 32 PagelD #: 26

discriminatory and retaliatory actions taken against Plaintiff

201. Defendant Captains JASMIN and BRITTON, actively condoned other officers to
participate in the clearly discriminatory and retaliatory actions taken against Plaintiff

202. Defendant Captains JASMIN and BRITTON also knew or should have known that
their conduct was unlawfully discriminating against Plaintiff and failed to respond or
address such actions in any way.

203. Upon information and belief, Defendant Captains JASMIN and BRITTON, were
personally involved in either ordering or failing to take preventative and remedial
measures to guard against the unconstitutional discrimination and retaliation against
Plaintiff.

204, Defendant Captains JASMIN and BRITTON knew, or in the exercise of due
diligence, should have known, that the unconstitutional actions taken against Plaintiff
was likely to occur.

205. The failure of the individual supervisory Defendants to supervise and/or discipline
any of the aforementioned Captains, officers, DOC prosecutors or other Defendants
with respect to their unlawful discrimination and retaliatory actions amounted to gross
negligence, deliberate indifference or intentional misconduct, which directly and
proximately caused the injuries and damages to Plaintiff set forth herein.

AS A FOURTEENTH CAUSE OF ACTION
(EQUAL PROTECTIONS - 42 U.S.C. § 1983)

206, Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.
207. The aforementioned sexual harassment Plaintiff was forced to endure at the hands

of Supervisory Captain JASMIN amounts to gender discrimination.
208. Supervisory Captain JASIM initially engaged Plaintiff by telling her “Feel how

hard my dick is”.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 27 of 32 PagelD #: 27

209. The ensuing acts of sexual harassment committed by Defendants were based on
the Plaintiff's gender.

AS A FIFTEENTH CAUSE OF ACTION
(Monell Claim - 42 U.S.C, § 1983)

210, Defendants violated the above statute through multiple acts of unlawful gender

and disability discrimination, sexual harassment, and retaliation.

211, Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.
212. All of the acts and omissions by the Captain Defendants described above, with

regard to the unreasonable, unlawful, and retaliatory discrimination against Plaintiff
were carried out pursuant to overlapping de facto policies and practices of the City of
New York and it’s agency, which were in existence at the time of the conduct alleged
herein and were engaged in with the full knowledge, consent, and cooperation and
under the supervisory authority of Defendant The City Of New York Department Of
Corrections.

213. Defendant The City Of New York and it’s agency, The Department Of
Corrections, by their policy-making agents, servants and employees, authorized,
sanctioned and/or ratified the individual wrongful acts of Captains JASMIN and
BRITTON and/or failed to prevent or stop those acts; and/or allowed or encouraged
those acts to continue.

214, The actions of Defendants Captain JASMIN and BRITTON resulted from and
were taken pursuant to the de facto policies and/or well-settled and widespread customs
and practices of the DOC. The relevant policies, customs and practices with regard to
the disability and gender discrimination, and sexual harassment perpetrated against
Plaintiff are that DOC Captains are permitted to discriminate against and unlawfully

retaliate against DOC officers who make protected complaints based on sexual
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 28 of 32 PagelD #: 28

harassment.

215. The existence of the foregoing unlawful de facto unwritten policies and/or well-
settled and widespread customs and practices is known to be encouraged, and/or
condoned by supervisory and policy-making officers and Captains of the DOC.

216. Notwithstanding knowledge of such an unlawful de facto unwritten policy,
practice, and/or custom, these supervisory and policy-making officers and Captains of
the DOC, have not taken steps to terminate this policy, practice, and/or custom, and do
not properly train Captains with regard to acts of unlawful discrimination and/or
unlawful retaliation, and instead sanction and ratify this policy, practice, and/or custom
through their active encouragement of, deliberate indifference to, and/or reckless
disregard of the effect of said policies, practices, and/or customs upon the constitutional
rights of Plaintiff and other persons similarly situated to Plaintiff.

217. The aforementioned DOC policy, practice. and/or custom of failing to supervise,
train, instruct, and discipline Captains within the DOC is specifically exemplified and
evidenced by the misconduct detailed herein.

218. Plaintiff's injuries were a direct and proximate result of the Defendant DOC’s
wrongful de facte policy and/or well-settled and widespread custom and practice and
of the knowing and repeated failure of Defendant DOC to properly supervise and train
Captains with regard to unconstitutional discrimination and retaliatory conduct.

219, Defendant DOC knew or should have known that the acts alleged herein would
deprive Plaintiff of her rights in violation of the Fourteenth Amendment to the United
States Constitution,

220. Defendant DOC knew or should have known that the actions unlawful actions taken
against the Plaintiff would occur since almost identical actions of Defendants were

complained of in the past and nothing was done to remedy such unlawful behavior.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 29 of 32 PagelD #: 29

221.

222.

223.

224.

225.

226,

227.

228.

Defendant DOC is directly liable and responsible for the acts of the individual
Captain Defendants because it repeatedly and knowingly failed to properly supervise,
train, and instruct them to require compliance with the constitutions and laws of the
State of New York and the United States.

AS A SIXTEENTH CAUSE OF ACTION
VIOLATION OF RIGHTS SECURED BY 42 U.S.C. §1985

(Against All Defendants)

Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.
Section 1985(3) provides, in relevant part, that:
If two or more persons in any State or Territory conspire . . . for the purpose of
depriving, either directly or indirectly, any person or class of persons of the
equal protection of the laws. . . in any case of conspiracy set forth in this section,
ifone or more persons engaged therein do, or cause to be done, any act in
furtherance of the object of such conspiracy, whereby another is injured in his
person or property . . . the party so injured or deprived may have an action for
the recovery of damages, occasioned by such injury or deprivation, against any
one or more of the conspirators.
All of the aforementioned Defendants acted either, directly or indirectly, in
unlawfully discriminating and retaliating against Plaintiff on the basis of gender.
Similarly, all of the aforementioned Defendants acted, either directly or indirectly,

to cover-up the unlawful discriminatory and retaliatory actions against Plaintiff.

AS A SEVENTEENTH CAUSE OF ACTION
VIOLATION OF RIGHTS SECURED BY 42 U.S.C. §1986

(Against All Defendants)

Plaintiff incorporates all preceding paragraphs of this Complaint as if fully restated
herein.

Defendants failed to prevent a conspiracy amongst the DOC employees to deprive
Plaintiff of rights protected by the United States Constitution.

Specifically, Defendants failed to prevent the execution of systematically

discriminatory and retaliatory actions against Plaintiff.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 30 of 32 PagelD #: 30

229.

230,

231.

232.

233.

234.

235.

Asa result, Defendants violated the above statute.

AS A EIGHTEENTH CAUSE OF ACTION UNDER
N.Y.C. ADMINISTRATIVE CODE §8-903-6 ALSO KNOWN AS
THE GENDER-MOTIVATED VIOLENCE ACT (“GMVA”)
(As Against Defendant Jasmin)

Plaintiff repeats and realleges each and every allegation contained in the
preceding paragraphs of the Complaint as set forth at length herein.

In relevant part, GMVA, N.Y.C. Code § 8-904 provides, “[A]ny person claiming
to be injured by an individual who commits a crime of violence motivated by gender
as defined in section 8-903 of this chapter, shall have a cause of action against such
individual.”

Section 8-903 defined “crime of violence” as “an act or series of acts that would
constitute a misdemeanor or felony against the person as defined in state or federal
law...if the conduct presents a serious risk of physical injury to another, whether or
not those acts have actually resulted in criminal charges.”

Section 8-903 also provides that such an act is “motivated by gender” if it is
“committed because of gender or on the basis of gender, and due, at least in part, to an
animus based on the victim’s gender.”

In this case, Defendant Jasmin (i) committed an act that constituted a felony
when (ii) he presented a serious risk of physical injury and did in fact physically
injure the Plaintiff when he sexually assaulted Plaintiff (iii) on account of her gender,
(iv) when sexual advances were rejected and Defendant Jasmin developed or already
had an animus toward the Plaintiff's gender, (v) which resulted in serious injury to the
Plaintiff who was in fact a female.

Defendant Jasmin is liable to the Plaintiff under the GMVA in which Plaintiff

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 31 of 32 PagelD #: 31

236.

237.

238.

239,

240.

241.

VEGA claims damages in an amount to be determined at trial.
AS A NINETEENTH CAUSE OF ACTION

FOR DISCRIMINATION UNDER
THE AMERICANS WITH DISABILITIES ACT

(not against individual Defendants)

Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.

Plaintiff claims Defendants violated Title I of the Americans with Disabilities
Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume
42 of the United States Code, beginning at section 12101.

SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered
entity shall discriminate against a qualified individual with a disability because of the
disability of such individual in regard to job application procedures, the hiring,
advancement, or discharge of employees, employee compensation, job training, and
other terms, conditions, and privileges of employment.”

Detendants violated the above and Plaintiff suffered numerous damages as a
result.

AS A TWENTEETH CAUSE OF ACTION

FOR RETALIATION UNDER
THE AMERICANS WITH DISABILITIES ACT

{not against individual Defendants)

Plaintiff repeats and realleges each and every allegation made in the above
paragraphs of this complaint.

SEC, 12203. {Section 503] states, “(a) Retaliation. - No person shall discriminate
against any individual because such individual has opposed any act or practice made
unlawful by this chapter or because such individual made a charge. testified, assisted,
or participated in any manner in an investigation, proceeding, or hearing under this

chapter.

 
Case 1:19-cv-03237 Document 1 Filed 05/30/19 Page 32 of 32 PagelD #: 32

242. Defendants violated the above and Plaintiff suffered numerous damages as a result.

WHEREFORE, Plaintiff demands the following relief jointly and severally against all
Defendants:

(a) a declaration that Defendants violated Plaintiff's federal and state civil
rights;

(d} compensatory damages for the injuries suffered by Plaintiff by reason of
Defendants’ unlawful and unjustified conduct, in an amount just and reasonable
and in conformity with the evidence at trial in an amount to be determined at
trial;

(c) punitive damages against the individual Defendants assessed to deter such
intentional and reckless deviations from well-settled constitutional standards, to
the extent allowable by law;

(d} damages for emotional distress, lost wages, back pay, front pay, statutory
damages, medical expenses, interest;

(d) reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and all
other applicable laws; and

(e) such other and further relief as appears just and proper.

Dated: New York, New York
May 30, 2019

 

L& D Law, P.C.
a! .

LLo0i A tner: wes
Paul Liggieri, Esq.

11 Broadway, Suite 61
New York, NY 10004
(212) 374-9786

Attorneys for Plaintiff
